Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of October 7, 2013 and effective as of October 7, 2013 (the
“Effective Date”), by and between Echo Global Logistics, Inc., a Delaware
corporation (the “Company”), and Evan Schumacher (“Schumacher”).

 

WHEREAS, the Company has employed Schumacher, most recently as SVP TL National
Accounts of the Company;

 

WHEREAS, the Company and Schumacher were parties to an employment agreement
dated March 11, 2013 (the “Prior Agreement”); and

 

WHEREAS, the parties desire to enter into a new employment agreement reflecting
the terms of Schumacher’s continuing employment as Chief Commercial Officer of
the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follows:

 

1.                                      Employment; Position and Duties.  The
Company agrees to continue to employ Schumacher, and Schumacher agrees to
continue to be employed by the Company, upon the terms and conditions of this
Agreement.  Schumacher shall be employed by the Company as the Company’s Chief
Commercial Officer reporting to the Chief Executive Officer of the Company (the
“CEO”) and to the Board of Directors of the Company (the “Board”).  In this
capacity, Schumacher agrees to devote his full time, energy and skill to the
faithful performance of his duties herein, and shall perform the duties and
carry out the responsibilities assigned to him to the best of his ability and in
a diligent, businesslike and efficient manner.  Schumacher’s duties shall
include all those duties customarily performed by a Chief Commercial Officer, as
well as those additional duties commensurate with his position as Chief
Commercial Officer that may be reasonably assigned by the CEO and the Board. 
Schumacher shall comply with any policies and procedures established for Company
employees, including, without limitation, those policies and procedures
contained in the Company’s employee handbook previously delivered to Schumacher.
To the extent there is any conflict between those policies and this Agreement,
this Agreement shall govern.

 

2.                                      Board Meetings.  At the invitation of
the Board, Schumacher shall be entitled to attend all meetings of the Board;
provided, that the Board may exclude Schumacher from all or any portion of a
meeting if the Board believes in good faith that such exclusion is reasonably
necessary for the effective conduct of business by the Board or management of
the Company or to preserve the confidentiality or privileged nature of certain
information.

 

3.                                      Term of Employment.  This Agreement
shall become effective, and the Prior Agreement shall terminate, upon the
Effective Date.  The terms of this Agreement shall supersede the terms of the
Prior Agreement in their entirety.  The term of Schumacher’s employment under
this Agreement shall commence on the Effective Date and shall expire on
December 31, 2016, unless earlier terminated by either party, in accordance with
the terms of this Agreement and/or the following sentence.  This Agreement may
be terminated by Schumacher or by the Company, at any time, with or without
Cause (as defined below).  Upon the termination of Schumacher’s employment with
the Company for any

 

--------------------------------------------------------------------------------


 

reason, neither party shall have any further obligation or liability under this
Agreement to the other party, except as set forth in Sections 5, 7, 8, 9, 10,
11, and 12 of this Agreement.

 

4.                                      Compensation.  Schumacher shall be
compensated by the Company for his services as follows:

 

(a)                                 Base Salary.  Schumacher shall be paid an
initial base salary of $325,000 per year in accordance with the Company’s normal
payroll procedures.  Increases in Schumacher’s base salary, if any, shall be as
approved by the Board or its compensation committee.

 

(b)                                 Benefits.  During the term of this
Agreement, Schumacher shall have the right, on the same basis as other members
of senior management of the Company, to participate in and to receive benefits
under the Company’s executive and employee benefit plans, insurance programs
and/or indemnification agreements, as may be in effect from time to time,
subject to any applicable waiting periods and other restrictions.  In addition,
Schumacher shall be entitled to the benefits afforded to other members of senior
management under the Company’s vacation, holiday and business expense
reimbursement policies. Schumacher’s vacation benefits shall accrue at a rate
not less than four (4) weeks per year.  Schumacher shall also be eligible to
participate in the Company’s equity incentive plans, as approved from time to
time by the Board or its compensation committee, including the Amended and
Restated Echo Global Logistics, Inc. 2008 Stock Incentive Plan, as amended, and
any successor plan (the “2008 Plan”).

 

(c)                                  Performance Bonus.  In addition to the base
salary, Schumacher shall be eligible to receive an annual performance bonus
(“Performance Bonus”) to be approved from time to time by the Board or its
compensation committee.  The Performance Bonus shall be paid within the
two-and-one-half-month period ending on the 15th day of the third month
following the end of the Company’s fiscal year.

 

(d)                                 Equity Award.  On or following the Effective
Date, the Company shall grant Schumacher a one-time equity award under the 2008
Plan with a grant date value of approximately $1,000,000 (the “Equity Award”). 
The Equity Award is expected to be in the form of restricted stock and will be
subject to the terms of the 2008 Plan, the award agreement entered into
thereunder and any other documentation related to the Equity Award.

 

(e)                                  Expenses.  In addition to reimbursement for
business expenses incurred by Schumacher in the normal and ordinary course of
his employment by the Company pursuant to the Company’s standard business
expense reimbursement policies and procedures, the Company shall reimburse
Schumacher for the full amount of his medical insurance costs should he elect to
participate in the Company’s medical insurance program(s).

 

(f)                                   Automobile Allowance and Other Insurance
Costs.  The Company also agrees to pay, in an amount not to exceed $12,000 in
the aggregate annually, a monthly automobile allowance and premiums for a  life
insurance policy.  Upon the termination of his employment with the Company, the
responsibility for payment of premiums shall revert to Schumacher. Schumacher
reserves the right at all times to designate the beneficiary of the policy.

 

2

--------------------------------------------------------------------------------


 

5.                                      Benefits Upon Termination.

 

(a)                                 Termination for Cause; Termination for Other
than Good Reason; Termination Upon Death or Disability.  In the event of the
termination of Schumacher’s employment by the Company for Cause (as defined
below), the termination of Schumacher’s employment by Schumacher for any reason
other than Good Reason (as defined below), or the termination of Schumacher’s
employment by reason of his death or Disability (as defined below,) Schumacher
shall be entitled to no further compensation or benefits from the Company other
than those earned and/or vested under Sections 4(a), 4(b), and 4(c) through the
date of termination.  All unvested equity awards issued under the 2008 Plan on
or following the Effective Date shall be terminated immediately as of the date
of termination.  For the avoidance of doubt, (i) vested equity awards issued
under the 2008 Plan on or following the Effective Date and held by Schumacher as
of the date of termination shall otherwise remain subject to the terms and
conditions of the applicable award agreement(s) and the 2008 Plan, and (ii) the
treatment of equity awards issued under the 2008 Plan (or any predecessor plan)
prior to the Effective Date shall be governed by the terms and conditions of the
applicable award agreement(s) and plan.

 

For purposes of this Agreement, a termination for “Cause” occurs if Schumacher’s
employment is terminated by the Company for any of the following reasons:

 

(i)                                     his material breach of any provision of
this Agreement, provided that in those instances in which his material breach is
capable of being cured, Schumacher has failed to cure within a thirty (30) day
period after notice from the Company;

 

(ii)                                  theft, dishonesty, or falsification of any
employment or Company records by Schumacher;

 

(iii)                               the reasonable determination by the Board
that Schumacher has committed an act or acts constituting a felony or any act
involving moral turpitude; or

 

(iv)                              the reasonable determination by the Board that
Schumacher has engaged in willful misconduct or gross negligence that has had a
material adverse effect on the Company’s reputation or business.

 

For purposes of this Agreement, a termination for “Good Reason” occurs if
Schumacher terminates his employment for any of the following reasons:

 

(i)                                     the Company materially reduces
Schumacher’s duties or responsibilities below what is customary for a Chief
Commercial Officer of a business that is similar to the Company without
Schumacher’s consent;

 

(ii)                                  the Company requires Schumacher to
relocate his office more than 50 miles from the current office of the Company
without his consent; or

 

(iii)                               the Company has materially breached the
terms of this Agreement.

 

If one or more of the above conditions exist, Schumacher must provide notice to
the Company within a period not to exceed ninety (90) days of the initial
existence of the condition.  Upon such notice, the Company shall have a period
of thirty (30) days during which it may remedy the condition.

 

For purposes of this Agreement, a termination for “Disability” occurs if
Schumacher’s employment is terminated due to Disability as defined under the
2008 Plan.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Termination Without Cause or Termination for
Good Reason.  If Schumacher’s employment is terminated by the Company without
Cause, or if Schumacher’s employment is terminated by Schumacher for Good
Reason, Schumacher shall be entitled to:

 

(i)                                     receive an amount equal to the sum of
(A) Schumacher’s base salary as in effect on the date of termination, and
(B) the average of the three most recent annual Performance Bonuses received by
Schumacher preceding the date of his termination, payable in equal installments
over a twelve (12) month period following the termination of Schumacher’s
employment in accordance with the Company’s normal payroll procedures, provided,
however, that for purposes of this Section 5(b)(i), Schumacher shall be
considered to have received a Performance Bonus of $0 for any year in which a
Performance Bonus is not actually paid;

 

(ii)                                  immediate vesting of such portion of
outstanding unvested equity awards issued under the 2008 Plan on or following
the Effective Date, as would have vested had Schumacher remained employed for an
additional twelve (12) months following the date of termination, unless the
applicable award agreement(s) provides for more favorable vesting treatment in
the event of a termination described in this Section 5(b), in which case the
terms of the applicable award agreement shall apply and supersede this
Section 5(b)(ii); and

 

(iii)                               if Schumacher qualifies for and elects COBRA
continuation coverage with respect to health benefits for Schumacher and his
dependents, Schumacher shall receive cash payments equal to the amount of such
COBRA premiums for the period ending on the earlier of:  (A) twelve (12) months
following the termination, (B) the date Schumacher has secured comparable
benefits through another organization’s benefits program or (C) the date
Schumacher otherwise becomes ineligible for continuation coverage pursuant to
COBRA.  Notwithstanding the foregoing, this Section 5(b)(iii) shall cease to
apply as of the effective date of any regulation or other guidance under which
payment of such component would be deemed to violate any nondiscrimination
requirements under the Patient Protection and Affordable Care Act.

 

For the avoidance of doubt, (i) vested equity awards issued under the 2008 Plan
on or following the Effective Date and held by Schumacher as of the date of
termination (including awards that vested upon Schumacher’s termination of
employment pursuant to this Agreement) shall otherwise remain subject to the
terms and conditions of the applicable award agreement(s) and the 2008 Plan, and
(ii) the treatment of equity awards issued under the 2008 Plan (or any
predecessor plan) prior to the Effective Date shall be governed by the terms and
conditions of the applicable award agreement(s) and plan.

 

Notwithstanding anything to the contrary herein, no payments shall be due under
this Section 5(b) unless and until Schumacher shall have executed a general
release and waiver of claims against the Company (the “Release”), in a form
reasonably satisfactory to the Company, and the execution of such Release shall
be a condition to Schumacher’s rights under this Section 5(b).  Such Release
shall be delivered to Schumacher within ten (10) business days of Schumacher’s
termination of employment, and no payments pursuant to Section 5(b) shall be
made prior to the date that both (i) Schumacher has delivered an original,
signed Release to the Company and (ii) the revocability period (if any) has
elapsed; provided however, that any payments that would otherwise have been made
prior to such date but for the fact that Schumacher had not yet delivered an
original, signed Release (or the revocability period had not yet elapsed) shall
be made as soon as administratively practicable but not later than the
seventy-fourth (74th) day following Schumacher’s termination of employment. 
Schumacher must deliver an original, signed Release to the Company within ten
(10) business days (or such longer period

 

4

--------------------------------------------------------------------------------


 

if required by law) after receipt of the same from the Company as a condition to
receiving any payments or benefits described in Section 5(b).

 

6.                                      Section 409A.

 

(a)                                 To the extent that an amount is payable to
Schumacher hereunder upon termination of his employment, and to the extent that
such amount is considered to be deferred compensation subject to Section 409A,
(i) such termination of employment under this Agreement shall be construed to
mean a “separation from service” as defined in Section 409A, and (ii) except to
the extent earlier payment is permitted by Section 409A, if it is determined
that Schumacher is a “specified employee” as defined in Section 409A, the
Company shall delay the payment of such amount for six (6) months after the
termination of his employment (or until his death, if earlier) or for such other
amount of time as may be necessary to comply with the requirements of
Section 409A.

 

(b)                                 This Agreement is intended to comply and
shall be administered in a manner that is intended to comply with Section 409A,
including the exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions.  This Agreement shall be construed
and interpreted in accordance with such intent.  Each payment made under this
Agreement shall be designated as a separate payment within the meaning of
Section 409A.  The parties agree to make such other amendments to this Agreement
as are necessary to comply with the requirements of Section 409A.

 

7.                                      Change of Control.

 

(a)                                 If, during the three (3) months prior to the
public announcement of a proposed Change of Control, or at any time within
twelve (12) months following a Change of Control, Schumacher’s employment is
terminated by the Company for any reason other than Cause, or terminated by
Schumacher for Good Reason, Schumacher shall be entitled to (i) the compensation
and benefits outlined under Section 5(b) above, except that the amount payable
under Section 5(b)(i) shall be paid in a lump sum as soon as administratively
practicable following the date the Release becomes nonrevocable in accordance
with Section 5(b) but not later than the seventy-fourth (74th) day following
Schumacher’s termination of employment and (ii) immediate vesting of all
outstanding unvested equity awards issued under the 2008 Plan on or following
the Effective Date.  For the avoidance of doubt, (i) vested equity awards issued
under the 2008 Plan on or following the Effective Date and held by Schumacher as
of the date of termination (including awards that vested upon Schumacher’s
termination of employment pursuant to this Agreement) shall otherwise remain
subject to the terms and conditions of the applicable award agreement(s) and the
2008 Plan, and (ii) the treatment of equity awards issued under the 2008 Plan
(or any predecessor plan) prior to the Effective Date shall be governed by the
terms and conditions of the applicable award agreement(s) and plan.  For
purposes of this Agreement, a “Change of Control” shall have the same meaning as
the term “Change of Control” set forth in the 2008 Plan.

 

(b)                                 In the event of a Change of Control,
Schumacher shall be entitled to immediate vesting of fifty percent (50%) of all
outstanding unvested equity awards issued under the 2008 Plan on or following
the Effective Date (which percentage shall be applied proportionally to each
tranche of unvested equity awards scheduled to vest following the date of such
Change of Control), unless the applicable award agreement(s) provides for more
favorable vesting treatment in the event of a Change of Control, in which case
the terms of the applicable award agreement shall apply and supersede this
Section 7(b).  For the avoidance of doubt, (i) vested equity awards issued under
the 2008 Plan on or following the Effective Date and held by Schumacher as of
the date of a Change of Control (including

 

5

--------------------------------------------------------------------------------


 

awards that vested upon a Change of Control pursuant to this Agreement) shall
otherwise remain subject to the terms and conditions of the applicable award
agreement(s) and the 2008 Plan, and (ii) the treatment of equity awards issued
under the 2008 Plan (or any predecessor plan) prior to the Effective Date shall
be governed by the terms and conditions of the applicable award agreement(s) and
plan.

 

8.                                      Employee Inventions and Proprietary
Rights Assignment Agreement.  Schumacher agrees to abide by the terms and
conditions of the Company’s standard Employee Inventions and Proprietary Rights
Assignment Agreement previously executed by Schumacher.

 

9.                                      Covenants Not to Compete or Solicit. 
During Schumacher’s employment and for a period of twelve (12) months following
the termination of Schumacher’s employment, Schumacher shall not, anywhere in
the Geographic Area (as defined below), other than on behalf of the Company or
with the prior written consent of the Company, directly or indirectly:

 

(a)                                 perform services for (whether as an
employee, agent, consultant, advisor, independent contractor, proprietor,
partner, officer, director or otherwise), have any ownership interest in (except
for passive ownership of one percent (1%) or less of any entity whose securities
have been registered under the Securities Act or Section 12 of the Securities
Exchange Act of 1934, as amended), or participate in the financing, operation,
management or control of, any firm, partnership, corporation, entity or business
that engages or participates in a “competing business purpose” (as defined
below);

 

(b)                                 induce or attempt to induce any customer,
potential customer, supplier, licensee, licensor or business relation of the
Company to cease doing business with the Company, or in any way interfere with
the relationship between any customer, potential customer, supplier, licensee,
licensor or business relation of the Company or solicit the business of any
customer or potential customer of the Company, whether or not Schumacher had
personal contact with such entity; and

 

(c)                                  solicit, encourage, hire or take any other
action which is intended to induce or encourage, or has the effect of inducing
or encouraging, any employee or independent contractor of the Company or any
subsidiary of the Company to terminate his employment or relationship with the
Company or any subsidiary of the Company, other than in the discharge of his
duties as an officer of the Company.

 

In the event that Schumacher receives a waiver of the “non-competition”
provision from the Company, which the Company may or may not grant in its sole
discretion, Schumacher agrees that he will waive any further claim for severance
and insurance benefits beginning on the date of his employment with a new
organization, provided that such new employment is comparable to Schumacher’s
employment with the Company in terms of salary and benefits.

 

For the purpose of this Agreement, the term “competing business purpose” shall
mean the sale or provision of any transportation or logistics-related services
that are competitive with in any manner the services sold or offered by the
Company during the term of this Agreement.  The term “Geographic Area” shall
mean the United States of America.

 

The covenants contained in this Section 9 shall be construed as a series of
separate covenants, one for each county, city, state, or any similar subdivision
in any Geographic Area.  Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding subsections.  If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be

 

6

--------------------------------------------------------------------------------


 

eliminated from this Agreement to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced.  In the event that the
provisions of this Section 9 are deemed to exceed the time, geographic or scope
limitations permitted by applicable law, then such provisions shall be reformed
to the maximum time, geographic or scope limitations, as the case may be,
permitted by applicable laws.

 

10.                               Equitable Remedies.  Schumacher acknowledges
and agrees that the agreements and covenants set forth in Sections 8 and 9 are
reasonable and necessary for the protection of the Company’s business interests,
that irreparable injury will result to the Company if Schumacher breaches any of
the terms of such covenants, and that in the event of Schumacher’s actual or
threatened breach of any such covenants, the Company will have no adequate
remedy at law.  Schumacher accordingly agrees that, in the event of any actual
or threatened breach by Schumacher of any of such covenants, the Company will be
entitled to seek immediate injunctive and other equitable relief, without
posting any bond and without the necessity of showing actual monetary damages. 
Nothing in this Section 10 will be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of any damages that it is able to prove.

 

11.                               Dispute Resolution.  In the event of any
dispute or claim relating to or arising out of this Agreement (including, but
not limited to, any claims of breach of contract, wrongful termination or age,
sex, race or other discrimination), Schumacher and the Company agree that all
such disputes shall be fully and finally resolved by binding arbitration
conducted by the American Arbitration Association in Chicago, Illinois in
accordance with its National Employment Dispute Resolution rules, as those
rules are currently in effect (and not as they may be modified in the future). 
Schumacher acknowledges that by accepting this arbitration provision he is
waiving any right to a jury trial in the event of such dispute. Notwithstanding
the foregoing, this arbitration provision shall not apply to any disputes or
claims relating to or arising out of the misuse or misappropriation of trade
secrets or proprietary information.

 

12.                               Attorneys’ Fees.  Schumacher shall be entitled
to recover from the Company his reasonable attorneys’ fees and costs if he
prevails in an action to enforce any right arising out of this Agreement.  Such
payment will be made as soon as practicable but no later than the fifteenth
(15th) day of the third month of the year following the year in which the action
to enforce his rights is finalized.

 

13.                               Governing Law.  This Agreement has been
executed in the State of Illinois, and Schumacher and the Company agree that
this Agreement shall be interpreted in accordance with and governed by the laws
of the State of Illinois, without regard to its conflicts of laws principles.

 

14.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns, provided that successor or assignee is the successor to substantially
all of the assets of the Company, or a majority of its then outstanding Shares,
and that such successor or assignee assumes the liabilities, obligations and
duties of the Company under this Agreement, either contractually or as a matter
of law.  In view of the personal nature of the services to be performed under
this Agreement by Schumacher, he shall not have the right to assign or transfer
any of his rights, obligations or benefits under this Agreement, except as
otherwise noted herein.

 

15.                               Entire Agreement.  This Agreement, including
its attached Exhibits, constitutes the entire employment agreement between
Schumacher and the Company regarding the terms and conditions of his employment,
with the exception of those provisions of the 2008 Plan (and any predecessor
plan) and related award agreements incorporated by reference pursuant to
Sections 5 and 7.

 

7

--------------------------------------------------------------------------------


 

This Agreement supersedes all prior negotiations, representations or agreements
between Schumacher and the Company, whether written or oral, concerning
Schumacher’s employment.

 

16.                               No Conflict.  Schumacher represents and
warrants to the Company that neither his entry into this Agreement nor his
performance of his obligations hereunder will conflict with or result in a
breach of the terms, conditions or provisions of any other agreement or
obligation to which Schumacher is a party or by which Schumacher is bound,
including without limitation, any non-competition or confidentiality agreement
previously entered into by Schumacher.

 

17.                               Validity.  Except as otherwise provided in
Section 9, above, if any one or more of the provisions (or any part thereof) of
this Agreement shall be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions (or any
part thereof) shall not in any way be affected or impaired thereby.

 

18.                               Modification. This Agreement may not be
modified or amended except by a written agreement signed by Schumacher and the
Company.

 

19.                               Withholding.  All payments made to Schumacher
pursuant to this Agreement shall be subject to applicable withholding taxes, if
any, and any amount so withheld shall be deemed to have been paid to Schumacher
for purposes of amounts due to Schumacher under this Agreement.

 

20.                               Adjustments Due to Excise Tax.

 

(a)                                 If it is determined that any amount or
benefit to be paid or payable to Schumacher under this Agreement or otherwise in
conjunction with his employment (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in
conjunction with his employment) would give rise to liability of Schumacher for
the excise tax imposed by Section 4999 of the Internal Revenue Code, as amended
from time to time, or any successor provision (the “Excise Tax”), then the
amount or benefits payable to Schumacher (the total value of such amounts or
benefits, the “Payments”) shall be reduced by the Company to the extent
necessary so that no portion of the Payments to Schumacher is subject to the
Excise Tax.  Such reduction shall only be made if the net amount of the
Payments, as so reduced (and after deduction of applicable federal, state, and
local income and payroll taxes on such reduced Payments other than the Excise
Tax (collectively, the “Deductions”)) is greater than the excess of (i) the net
amount of the Payments, without reduction (but after making the Deductions),
over (ii) the amount of Excise Tax to which Schumacher would be subject in
respect of such Payments.  In the event Payments are required to be reduced
pursuant to this Section 20(a), Schumacher shall designate the order in which
such amounts or benefits shall be reduced in a manner consistent with
Section 409A.

 

(b)                                 The independent public accounting firm
serving as the Company’s auditing firm, or such other accounting firm, law firm
or professional consulting services provider of national reputation and
experience reasonably acceptable to the Company and Schumacher (the
“Accountants”), shall prepare all calculations and make all determinations under
this Section 20, including the assumptions to be used in arriving at any
calculations.  For purposes of making the calculations and determinations under
this Section 20, the Accountants and each other party may make reasonable
assumptions and approximations concerning the application of Section 280G and
Section 4999 of the Internal Revenue Code.  The Company and Schumacher shall
furnish to the Accountants and each other such information and documents as the
Accountants and each other may reasonably request to make the calculations and

 

8

--------------------------------------------------------------------------------


 

determinations under this Section 20.  The Company shall bear all costs the
Accountants incur in connection with any calculations contemplated hereby.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

Echo Global Logistics, Inc.

 

 

 

 

 

By:

/s/ Douglas R. Waggoner

 

Name:

Douglas R. Waggoner

 

Its:

Chief Executive Officer

 

 

 

 

 

/s/ Evan Schumacher

 

Evan Schumacher

 

10

--------------------------------------------------------------------------------